Citation Nr: 1809703	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 (2012) for a urinary tract disorder. 

2.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative joint disease (DJD) with intervertebral disc syndrome (IVDS).  

3.  Entitlement to an effective date prior to April 7, 2014, for the grant of service connection for cervical spine DJD with IVDS.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a right hip disorder. 

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for a bilateral leg swelling disorder.

8.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance or being housebound as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1981.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Army National Guard of Oklahoma.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013, August 2013, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a May 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

The issues of entitlement to service connection for a low back disorder, a right hip disorder, a left hip disorder, and a bilateral leg swelling disorder, as well as entitlement to SMC due to need for regular aid and attendance or being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran withdrew his claims of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a urinary tract disorder, an initial disability rating in excess of 20 percent for cervical spine DJD with IVDS, and an effective date prior to April 7, 2014, for the grant of service connection for cervical spine DJD with IVDS during the May 2017 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a urinary tract disorder, an initial disability rating in excess of 20 percent for cervical spine DJD with IVDS, and an effective date prior to April 7, 2014, for the grant of service connection for cervical spine DJD with IVDS have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

In the presence of his attorney, and after being sworn in, the Veteran testified during the May 2017 Board hearing that he wished to withdraw his appeal for the claims of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a urinary tract disorder, an initial disability rating in excess of 20 percent for cervical spine DJD with IVDS, and an effective date prior to April 7, 2014, for the grant of service connection for cervical spine DJD with IVDS.  A written transcript of the Veteran's testimony is of record.  Thus, there are no allegations of errors of fact or law for appellate consideration for the Veteran's claims.  38 C.F.R. § 20.202 (2017).  The Board does not have jurisdiction to review these claims and the appeal for these claims is therefore dismissed.


ORDER

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a urinary tract disorder is dismissed. 

The issue of entitlement to an initial disability rating in excess of 20 percent for cervical spine DJD with IVDS is dismissed.  

The issue of entitlement to an effective date prior to April 7, 2014, for the grant of service connection for cervical spine DJD with IVDS is dismissed.  


REMAND

The Board must remand the Veteran's claims of entitlement to service connection for a low back disorder, a right hip disorder, a left hip disorder, and a bilateral leg swelling disorder, as well as entitlement to SMC due to need for regular aid and attendance of being housebound, for additional evidentiary and procedural development.  

The Board must remand these claims because the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Specifically, an October 2013 letter from SSA indicates that the Veteran was to begin receiving disability benefits starting in January 2014.  Additionally, an October 2013 VA mental health note shows that the Veteran was in receipt of such benefits.  However, there is no indication in the record that an attempt to obtain the SSA records has been made.  As these records are relevant to the Veteran's service connection and SMC claims, the Board must remand the case to associate these records with his claims file. 

The Board must remand the Veteran's service connection claims for a low back disorder, right and left hip disorder, and a bilateral leg swelling disorder to afford him VA examinations.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, numerous VA treatment records during the appeal period show diagnoses of and treatment for low back, bilateral hip, and bilateral leg disorders.  The Veteran testified during the May 2017 Board hearing that he injured his back during active duty service in the late 1970s, and that he was involved in two motor vehicle accidents during his Army National Guard service.  

A civilian police report, dated February 14, 1989, shows that the Veteran was involved in a motor vehicle accident.  The Veteran's Army National Guard treatment records also show that he injured himself when he fell after running from a pack of dogs on April 7, 1990.  The Veteran's Army National Guard service personnel records indicate that the Veteran had periods of INACDUTRA on February 14, 1989, and on April 7, 1990.  See VBMS with document type "STR-Medical-Photocopy," received 04/16/2014, at pages 10-12.  The Veteran contends that his current low back disorder stems from these injuries during active duty and INACDUTRA periods of service.  He also contends that his right and left hip disorders, as well as his bilateral leg welling disorder, are caused or aggravated by his low back disorder.  To date, the Veteran has not been afforded VA examinations for these disorders.  Thus, on remand, he should be afforded a VA examination to determine the current diagnoses and nature, and the cause of these disorders.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran and his attorney to submit the Veteran's complete Social Security Administration (SSA) records, including any administrative decisions on his application for SSA benefits and all underlying medical records.  If the Veteran and/or his attorney indicate that they are not in possession of any such records, contact SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and causes of his current low back, right hip, left hip, and bilateral leg swelling disorders, if any such disorders are present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should identify and diagnose any low back, right and left hip, and bilateral leg disorders, if any such disorders are present, and provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disorder, if any such disorder is present, is caused by or otherwise related to any event, or injury during active duty service or periods of ACDUTRA or INACDUTRA, including being in a motor vehicle accident on February 14, 1989, and sustaining an injury from a fall while running from a pack of dogs on April 7, 1990, during periods of INACDUTRA.  See VBMS with document type "Civilian Police Reports," received 08/30/2013, at pages 1-2; VBMS with document type "Medical Treatment Records-Government Facility," received 08/30/2013, at pages 1-2; VBMS with document type "STR-Medical-Photocopy," received 04/16/2014, at pages 10-12. 

b. IF the examiner determines that the current low back disorder is more likely than not caused by or otherwise related to any event, or injury during active duty service or periods of ACDUTRA or INACDUTRA, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that, if any such disorders are present, is caused or aggravated (permanently worsened beyond normal progression) by his low back disorder. 

c. If the examiner finds that the current low back disorder aggravates the right hip, left hip, and/or bilateral leg swelling disorder, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for right hip, left hip, and/or bilateral leg swelling disorder prior to aggravation.  If the examiner is unable to establish a baseline for the gout prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for a low back disorder, a right hip disorder, a left hip disorder, and a bilateral leg swelling disorder, as well as entitlement to SMC due to need for regular aid and attendance or being housebound, in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


